Citation Nr: 1025240	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  08-38 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to recognition of the appellant as the Veteran's 
surviving spouse for dependency and indemnity compensation 
benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Punia, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1945 until March 1946.  
He died in August 2006.  The appellant is the Veteran's surviving 
spouse.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of an administrative decision in April 2008 of a 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas, which declined to recognize the appellant as the Veteran's 
surviving spouse for VA benefits purposes.

In her December 2008 substantive appeal, the appellant requested 
a personal hearing at her local RO.  The record reflects that in 
a January 2010 communication the appellant withdrew her request 
for a hearing.  As such, there is no outstanding hearing request 
and the Board may address the appellant's claim on the record as 
it stands.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the appellant's appeal has been obtained.  

2.  The Veteran died in August 2006.

3.  The appellant and the Veteran were married in October 1954, 
and the appellant entered into marriage without the knowledge of 
any legal impediment.

4.  At the time of his death, the Veteran and the appellant were 
legally married for 1 year or more, and three children were born 
to them during the marriage.
 
5.  The weight of the evidence shows that the Veteran and the 
appellant were separated and living apart at the time of the 
Veteran's death, that the separation was at the mutual consent of 
the Veteran and the appellant, and without the fault of the 
appellant.  The separation did not result from misconduct or 
communication of a definite intent to end the marriage by the 
appellant.


CONCLUSION OF LAW

Criteria for recognition of the appellant as the surviving spouse 
of the Veteran for purposes of VA death benefits have been met.  
38 U.S.C.A. § 101(3), (14) (West 2002); 38 C.F.R. §§ 3.1(j), 3.5 
(a)(1), 3.50, 3.53, 3.54 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  The United States 
Court of Appeals for Veterans Claims (Court) has held that the 
VCAA is inapplicable to matters of pure statutory interpretation.  
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  In this case, there is 
no debate as to the relevant facts.  Rather, the issue turns on 
an application of the law to those facts.  Whether the appellant 
in this appeal is entitled to VA death benefits is a question of 
law.  Therefore, VA's duties under VCAA do not apply to this 
claim.  

The appellant contends that she had a valid marriage to the 
Veteran, and that when the Veteran died in August 2006, she, as 
the surviving spouse, met the necessary requirements to file a 
claim for VA survivor's benefits, to include death and indemnity 
compensation benefits (DIC).  The RO, in an administrative 
decision dated in April 2008, determined that the marriage 
between the Veteran and the appellant suffered from an 
impediment, and that as such, it was not valid.  As the marriage 
was not valid, it was determined that there could be no legal 
entitlement to DIC benefits, and the claim was denied.  

Dependency and Indemnity Compensation (DIC) is a payment made by 
VA to a "surviving spouse", child or parent because of a service-
connected death occurring after December 31, 1956.  38 U.S.C.A. § 
101(14) (West 2002 and Supp. 2009); 
38 C.F.R. § 3.5(a)(1) (2009).  Death pension is available to the 
"surviving spouse" of a Veteran because of his nonservice-
connected death, as long as the Veteran served for the required 
period of time during wartime subject to certain income 
limitations. See 38 U.S.C.A. §§ 101, 1541 (West 2002 & Supp 
2009); 38 C.F.R. 
§§ 3.23, 3.3 (2009).  Finally, accrued benefits, or benefits to 
which a beneficiary was entitled at his death, will be paid to a 
"surviving spouse" as provided by law.  38 U.S.C.A. § 5121(a) 
(West 2002 and Supp. 2009); 38 C.F.R. § 3.1000(a), (d) (2009).

Under 38 C.F.R. § 3.50(a), a "spouse" is a person of the 
opposite sex whose marriage to the Veteran meets the requirements 
of 38 C.F.R. § 3.1(j) (2009).  VA defines a "marriage" as a 
marriage valid under the law of the place where the parties 
resided at the time of marriage, or the laws of the place where 
the parties resided when the right to benefits accrued.  38 
U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j).

The term "surviving spouse" means a person of the opposite sex 
(1) whose marriage to the Veteran was valid under the law of the 
place of residence at the time of the marriage or when the right 
to benefits accrued; (2) who was the spouse of a Veteran at the 
time of the Veteran's death; (3) who lived with the Veteran 
continuously from the date of marriage to the date of the 
Veteran's death (i.e. continuous cohabitation); (4) and who, 
except as provided in 38 C.F.R. § 3.55, has not remarried or has 
not since the death of the Veteran (and after September 19, 1962) 
lived with another person of the opposite sex and held herself 
out openly to the public to be the spouse of such other person.  
See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b) (2009).

The requirement that there must be "continuous cohabitation" from 
the date of marriage to the date of death of the veteran will be 
considered as having been met when the evidence shows that any 
separation was due to the misconduct of, or procured by, the 
veteran without the fault of the surviving spouse.  Temporary 
separations which ordinarily occur, including those caused for 
the time being through fault of either party, will not break the 
continuity of the cohabitation.  
38 C.F.R. § 3.53(a).

In determining whether there was continuous cohabitation, the 
statements of the surviving spouse as to the reason for the 
separation will be accepted in the absence of contradictory 
information.  If the evidence establishes that the separation was 
by mutual consent and that the parties lived apart for purposes 
of convenience, health, business, or any other reason which did 
not show intent on the part of the surviving spouse to desert the 
veteran, the continuity of the cohabitation will not be 
considered as having been broken.  38 C.F.R. § 3.53(b).

In other words, the appellant may not be considered the surviving 
spouse of the veteran for VA purposes unless she establishes that 
their initial separation was due to the misconduct of, or 
procured by, the veteran without fault on her part. 
38 U.S.C.A § 101(3); 38 C.F.R. § 3.50.

In claims for VA benefits, VA shall consider all information and 
lay and medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary. When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to establish her status as a claimant, it must be shown 
that the appellant had a valid marriage to the Veteran.  Aguilar 
v. Derwinski, 2 Vet. App. 21 (1991).  As noted above, marriage 
means a marriage valid under the law of the place where the 
parties resided at the time of the marriage.  38 U.S.C.A. 
103(c)(West 2002); 
38 C.F.R. § 3.1(j)(2009).

The appellant contends that she is entitled to VA death benefits 
as the Veteran's surviving spouse.  The record includes a copy of 
an October 1954 certified marriage contract that shows that the 
Veteran and the appellant were married before a magistrate 
authorized to conduct such ceremonies in Hall County, Texas.  At 
issue, however, is whether an impediment existed which would bar 
the marriage from being legally recognized, there is conflicting 
evidence of record of whether the Veteran had a proper 
dissolution of marriage from his prior wife, A.R.W., at the time 
of his marriage to the appellant, N.M.L. 

The evidence of record indicates that the Veteran married A.R.W. 
in May 1947.  In March 1952, A.R.W. initiated divorce 
proceedings.  The Veteran married the appellant, N.M.L., in 
October 1954.  In November 1954, A.R.W. dismissed the divorce 
proceedings.  Since a final divorce decree from A.R.W. was never 
obtained, the marriage between the Veteran and the appellant in 
October 1954 was invalid by reason of a legal impediment.  Under 
Texas Code Section 6.202, a marriage is void if entered into when 
either party has an existing marriage to another person that has 
not been dissolved by legal action or terminated by the death of 
the other spouse.  Tex Family Code Ann. § 6.202 (2009);  See 
Int'l Painters and Allied Trades Indus. Fund v. Calabro, 312 
F.Supp.2d 697 (E.D. Pa 2004) (noting that '[o]ne whose previous 
marriage has not been dissolved is incapable of contracting to 
marry another.').  

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if the marriage occurred 1 year or 
more before the veteran died or existed for any period of time if 
a child was born of the purported marriage or was born to them 
before such marriage, the claimant entered into the marriage 
without knowledge of the impediment, the claimant cohabited with 
the veteran continuously from the date of marriage to the date of 
his or her death as outlined in § 3.53, and no claim has been 
filed by a legal surviving spouse who has been found entitled to 
gratuitous death benefits other than accrued monthly benefits 
covering a period prior to the veteran's death.  38 U.S.C.A. § 
103(a) (West 2002); 38 C.F.R. § 3.52 (2008).

The appellant asserted that at no time during the marriage was 
she aware that the Veteran was still married to his previous 
wife, and stated that she was the Veteran's wife at the time of 
his death.  Moreover, the preponderance of the evidence indicates 
that the appellant entered into the marriage without knowledge of 
any impediment.  The Veteran appears to have believed that he was 
divorced from A.R.W., as in an April 1975 declaration of marriage 
status the Veteran reported that he had been divorced from A.R.W. 
since March 1952.  Moreover, in the April 1975 declaration of 
marriage status he reported N.M.L. as his current spouse 
indicating their marriage was performed by a clergyman or 
authorized public official.    In July 2007, the appellant, 
again, insisted that she and the Veteran were married, that they 
had lived together, and that she knew of no legal impediment to 
their marriage.  In January 2010, the daughter of both the 
Veteran and the appellant indicated that appellant was the 
Veteran's surviving spouse and wife in fact.  Significantly, the 
Veteran's October 1999 will identified the appellant as his wife, 
and the September 2006 death certificate stated N.M.L. was the 
informant of the Veteran's death and her relationship to the 
deceased was his wife.  

The appellant married the Veteran in October 1954, over five 
decades before the date of the Veteran's death, the Veteran and 
the appellant had three children together during the course of 
the marriage, and the evidence points to the conclusion that the 
appellant did not know of any legal impediment to the marriage 
between her and the Veteran when they were married.  Accordingly, 
the only issue to be resolved is whether the separation of the 
appellant and the Veteran met the requirements of continuous 
cohabitation under 38 C.F.R. § 3.53(a) (2009).  The requirement 
that there must be "continuous cohabitation" from the date of 
marriage to the date of death of the Veteran will be considered 
as having been met when the evidence shows that any separation 
was due to the misconduct of or procured by the Veteran without 
the fault of the surviving spouse.  38 C.F.R. § 3.53(a) (2009).

To satisfy the requirements for establishing that she is the 
Veteran's surviving spouse, the appellant must also show 
continuous cohabitation with the Veteran from the date of their 
marriage until the Veteran's death.  The evidence reflects that 
the appellant was not cohabitating with the Veteran at the time 
of his death, therefore, the only remaining issue pertinent in 
determining entitlement to surviving spouse status is whether she 
is exempted from the requirement of continuous cohabitation under 
§ 3.50(b)(1) because the separation was "procured" by the Veteran 
without fault on her part.  She has consistently asserted that 
there was no intent to end the marriage or to desert the Veteran.  
See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).

In this regard, temporary separations which ordinarily occur, 
including those caused for the time being through fault of either 
party, will not break the continuity of the cohabitation.  38 
C.F.R. § 3.53(a).  If the evidence establishes that the 
separation was by mutual consent and that the parties lived apart 
for purposes of convenience, health, business, or any other 
reason which did not show intent on the part of the surviving 
spouse to desert the Veteran, the continuity of the cohabitation 
will not be considered as having been broken.  38 C.F.R. § 
3.53(b) (emphasis added).  The statement of the surviving spouse 
as to the reason for the separation will be accepted in the 
absence of contradictory information.  Id.  State laws will not 
control in determining questions of desertion; however, due 
weight will be given to findings of fact in court decisions made 
during the life of the Veteran on issues subsequently involved in 
the application of this section.  Id.

In Gregory v. Brown, 5 Vet. App. 108 (1993), the U.S. Court of 
Appeals for Veterans Claims (Court) identified a two-part test to 
determine whether a spouse can be deemed to have continuously 
cohabited with a Veteran even if a separation has occurred.  
First, the spouse must be free of fault in the initial 
separation.  Id. at 112.  Second, the separation must have been 
procured by the Veteran or due to his misconduct, with the fault 
determination based on an analysis of the conduct at the time of 
separation.  Id.  The Court emphasized that the "without fault" 
requirement of the law was not a continuing one.  Rather, fault, 
or the absence of fault, is to be determined based on an analysis 
of conduct at the time of separation.  Id.  

In Alpough v. Nicholson, 490 F.3d 1352, 1357 (Fed. Cir. 2007), 
the Federal Circuit Court held that separation by mutual consent 
generally does not constitute desertion by a potential surviving 
spouse, such that a claimant is exempted from the continuous 
cohabitation requirement under 38 C.F.R. § 3.53(b) for the 
purpose of establishing recognition as the surviving spouse for 
death benefits.  The Federal Circuit explained that under a 
proper interpretation of 38 U.S.C. § 101(3), a spouse can qualify 
as a surviving spouse if a separation was "procured" by the 
Veteran without the fault of the surviving spouse, even if there 
was no misconduct by the Veteran.  Id.  Therefore, under a proper 
interpretation of section 3.53(b), a separation by mutual 
consent, without intent to desert, does not break the continuity 
of cohabitation.  Id. at 1358.  However, the Federal Circuit 
added that a separation by mutual consent would constitute 
desertion if the separation was induced by misconduct or 
communication of a definite intent to end the marriage by the 
surviving spouse; thus, breaking the continuity of cohabitation 
and precluding surviving spouse recognition in such instance.  
Id. at 1357. 

In that regard, it is not in dispute that the appellant was not 
cohabitating with the Veteran at the time of his death; evidence 
of record shows that the Veteran and the appellant have not lived 
together since 1981.  The appellant had not returned to live with 
the Veteran before he died in August 2006.  There is no 
indication/allegation that she and the Veteran were separated due 
to willful misconduct on his part.  Instead, a review of the file 
reflects that during his lifetime, in June 1981 the Veteran 
indicated he no longer lived with his spouse because she did not 
cook or clean for him.  However, no formal separation or divorce 
proceedings were ever initiated.  

Here, there is insufficient evidence that the appellant was at 
fault for the separation.  It appears by way of the Veteran's 
June 1981 statement that the separation was due to disagreement 
over marriage roles.  Moreover, the appellant indicated that 
their living arrangement was by mutual consent, during the 
marriage they were never estranged and she did not desert her 
husband.  The appellant averred that she jointly owned houses 
with the Veteran and when they had disagreements he would go stay 
overnight at the home next door.  

In November 2006, the appellant's niece noted that there were no 
problems in the marriage between the Veteran and the appellant, 
and she stated that they lived in separate homes across the 
street due to medical issues.  Moreover, she stated that the 
appellant prepared meals and cared for her uncle until the 
appellant suffered a stroke.   Furthermore, a statement by a 
neighbor indicated that the appellant washed, dried, and 
maintained clean clothes and other household items for the 
Veteran.  She also transported him to his medical appointments, 
grocery store and other appointments as his health began to 
decline and he was not able to drive himself.  Other statements 
of record reflect that the Veteran and appellant lived together 
as husband and wife and held themselves out to be husband and 
wife until the death of the Veteran.  In January 2010, the 
daughter of both the Veteran and appellant, submitted a statement 
stating that the appellant took care of her father's affairs, 
including meals, and checking accounts due to his inability to 
read and write.  She also stated that her mother prepared 
breakfast, lunch and dinner for him, ran errands for him on a 
daily basis and took him to medical appointments.  She indicated 
that her parents have always functioned as husband and wife and 
that her father used his separate house to store items he would 
buy, sell and trade.

The Board reiterates that a failure to reconcile or live with the 
Veteran after the separation does not mean the appellant 
necessarily intended to desert the Veteran.  Thus, since the 
evidence demonstrates the appellant did not intend to permanently 
desert the Veteran, the parties are deemed to be exempt from the 
continuous cohabitation requirement under § 3.53, regardless of 
how long the parties remained separated.     

The Board acknowledges there is some contradictory information in 
the record, such as the Veteran stopped contributing VA 
compensation to N.M.L in 1981, he made a statement that he lived 
alone and was cared for by his daughter, and he stated that they 
had been separated for 15 years.  However, the Board finds the 
more probative evidence of record is that the October 1999 will 
that lists the appellant as the Veteran's wife and distributes 
assets to her, joint checking accounts, joint ownership of 
property, and that the appellant was the recipient of his social 
security death benefits.  Moreover, the Board believes that the 
lay statements made by the appellant, their daughter, neighbor 
and friends that describe a continuing marital relationship until 
the date of his death are of significant probative value.  
Additionally, most of the evidence points to the separation being 
mutual, and that in the very least the appellant still provided 
for the Veteran as a wife, despite maintaining separate 
residences across the street from each other.

In summary, the Board finds the preponderance of the evidence 
demonstrates that the Veteran procured the separation, the 
appellant mutually consented to it and she did not intend to 
desert the Veteran.  The Board also notes that the appellant and 
Veteran were still legally married at the time of his death in 
August 2006, and the appellant has not remarried based on the 
current evidence of record.  Since all the criteria for a deemed 
valid marriage between the Veteran and appellant have been met, 
the appellant is recognized as the Veteran's surviving spouse for 
VA purposes.  Therefore, the Board concludes the appellant is the 
Veteran's surviving spouse for purposes of entitlement to VA 
death benefits.  See 38 C.F.R. § 3.50.



ORDER

Recognition of the appellant as the Veteran's surviving spouse 
for VA purposes is granted.




____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


